Entered: July 15th, 2019
                              Case 18-26962       Doc 24     Filed 07/15/19     Page 1 of 1
Signed: July 15th, 2019

SO ORDERED




                                        UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF MARYLAND
                                                 Baltimore Division

         In re:                               *
                                              *
                    STEPHEN ANDREW NOACK, JR. *                      Case No. 18-26962-NVA
                    LADONNA MARIE NOACK       *
                                              *                              (Chapter 13)
                         Debtors              *
                                              *

                                              ORDER CONFIRMING PLAN

                 The Plan under Chapter 13 of the Bankruptcy Code having been transmitted to creditors
         and it having been determined, after hearing on notice, that the requirements for confirmation
         set forth in 11 U.S.C. §1325 have been satisfied and that the plan complies with the other
         applicable provisions of the Bankruptcy Code, it is hereby:

                    ORDERED, that the plan of the Debtors filed June 28, 2019 is hereby; and it is further

                ORDERED, that the property of the estate shall not vest in the Debtors until the Debtors
         are granted a discharge or this case is dismissed; and it is further

                  ORDERED, that the Debtors are directed to pay to the Trustee, on or before the 30th
         day of each month, the sum of $300.00 for a period of 12 months, the sum of $712.00 for 18
         months, the sum of $1675.00 for 18 months and then the sum of $1993.00 for 12 months for a
         total term of 60 months.

                                   *              *              *               *

         TRUSTEE RECOMMENDATION:
         The Chapter 13 Trustee represents that the plan complies with the provisions of 11 U.S.C.
         §1325 and recommends confirmation.

         /s/ Robert S. Thomas, II
         Robert S. Thomas, II, Chapter 13 Trustee

         cc:        All Creditors, Debtors, Counsel to Debtors, Trustee

                                                      END OF ORDER
